 



Exhibit 10.55

FIRST AMENDMENT

TO

COLE NATIONAL CORPORATION 401(k) PLAN

March I, 2002 Restatement

     The Cole National Corporation 401(k) Plan, established effective October 1,
1993, as amended and restated effective March 1,2002, is hereby further amended,
effective as of September 1, 2003, by modifying Section 4.2 of the Plan to
provide as follows:

4.2     Amount of Tax-Deferred Contributions

The amount of Tax-Deferred Contributions to be made to the Plan on behalf of an
Eligible Employee by his Employer shall be either (i) an integral percentage of
his Compensation of not less than one percent nor more than 35 percent or (ii) a
specified monetary amount, not in excess of 35 percent of the Eligible
Employee’s Compensation, with a minimum election of five dollars (if the
Participant is paid on a weekly basis) or ten dollars (if the Participant is
paid on a bi-weekly basis). In the event an Eligible Employee elects to have his
Employer make Tax-Deferred Contributions on his behalf, his Compensation shall
be reduced for each payroll period by the percentage or amount he elects to have
contributed on his behalf to the Plan in accordance with the terms of his
currently effective reduction authorization.

 

*    *    *

     EXECUTED at Cleveland, Ohio this 11th day of September, 2003.

            COLE NATIONAL GROUP, INC.

 
      By:   /s/ Leslie D. Dunn       Title: Senior Vice President              
 

